 1   Stephen D. Hibbard (Cal. Bar No. 177865)
     JONES DAY
 2   555 California Street, 26th Floor
     San Francisco, CA 94104
 3
     Phone: (415) 875-5809
 4   Fax: (415) 875-5700
     sdhibbard@jonesday.com
 5
     Attorney for Defendants
 6   SEQUOIA CAPITAL OPERATIONS, LLC;
     SEQUOIA CAPITAL FRANCHISE PARTNERS,
 7
     LLC; SEQUOIA CAPITAL IX, LP; SEQUOIA
 8   CAPITAL GROWTH FUND III, LP; SEQUOIA
     ENTREPRENEURS ANNEX FUND, LP; SEQUOIA
 9   CAPITAL GROWTH III PRINCIPALS FUNDS,
     LLC; SEQUOIA CAPITAL FRANCHISE FUND,
10   LP; AND SEQUOIA CAPITAL GROWTH
11   PARTNERS III, L.P.

12   Anna S. McLean (Cal. Bar No. 142233)
     SHEPPARD MULLIN RICHTER & HAMPTON LLP
13   Four Embarcadero Center, 17th Floor
     San Francisco, CA 94111-4109
14   Phone: (415) 434-9100
15   Fax: (415) 434-3947
     amclean@sheppardmullin.com
16
     Attorney for Defendants
17   MIKE STINSON, LINDA STINSON, THE STINSON
     2009 GRANTOR RETAINED ANNUITY TRUST,
18   7HBF NO. 2, LTD., STARTUP CAPITAL
19   VENTURES, L.P., AND STEPHEN J. SHAPER

20   [Additional Counsel on Signature Page]

21                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
22

23
     KIMETRA BRICE, et al                       )   Case Number: 3:19-cv-01481-WHO
24                                              )
                   Plaintiffs,                  )   STIPULATED REQUEST TO
25                                              )   COORDINATE BRIEFING SCHEDULE
     v.                                         )   AND HEARING DATE FOR
26                                              )   DEFENDANTS’ PENDING MOTIONS
     MIKE STINSON, et al,                       )
27
                                                )
                   Defendants.
28                                              )

     STIPULATED REQUEST TO COORDINATE BRIEFING SCHEDULE AND HEARING
            DATE FOR PENDING MOTIONS – CASE NO. 3:19-cv-01481-WHO
 1               STIPULATED REQUEST TO COORDINATE BRIEFING SCHEDULE
                  AND HEARING DATE FOR DEFENDANTS’ PENDING MOTIONS
 2
            Pursuant to Civil Local Rules 6-1(b) and 6-2, Plaintiffs Kimetra Brice, Earl Browne, and
 3
     Jill Novorot (“Plaintiffs”); Defendants Sequoia Capital Operations, LLC, Sequoia Capital
 4
     Franchise Partners, L.P., Sequoia Capital IX, L.P., Sequoia Capital Growth Fund III, L.P.,
 5
     Sequoia Entrepreneurs Annex Fund, L.P., Sequoia Capital Growth III Principals Fund, LLC,
 6
     Sequoia Capital Franchise Fund, L.P, Sequoia Capital Growth Partners III, L.P. (collectively, the
 7
     “Sequoia Defendants”); Defendants Mike Stinson, Linda Stinson, The Stinson 2009 Grantor
 8
     Retained Annuity Trust, 7HBF No. 2, Ltd., LLC, Startup Capital Ventures, L.P., and Stephen J.
 9
     Shaper, by and through their respective counsel, respectfully stipulate to, and request an Order
10
     from the Court with respect to, the following revision to the briefing schedule and hearing date
11
     for Defendants’ pending motions:
12
            WHEREAS,
13
            1.      On June 21, 2019, the Sequoia Defendants filed their Motion to Stay Pending
14
     Arbitration (see ECF No. 24). Any opposition to the Sequoia Defendants’ Motion to Stay
15
     Pending Arbitration is currently due by July 5, 2019, and any reply is currently due by July 12,
16
     2019. The hearing for the Motion to Stay Pending Arbitration is currently set for July 31, 2019
17
     at 2:00 pm.
18
            2.      On June 21, 2019, Defendants Mike Stinson, Linda Stinson, The Stinson 2009
19
     Grantor Retained Annuity Trust, 7HBF No. 2, Ltd., LLC filed their Motion to Compel
20
     Arbitration (see ECF No. 25). Any opposition to this Motion to Compel Arbitration is currently
21
     due by July 5, 2019, and replies are due by July 12, 2019. The hearing for the Motion to Compel
22
     Arbitration is currently set for August 7, 2019 at 2:00 pm.
23
            3.      On June 25, 2019, all Defendants filed their Motion to Transfer (see ECF No. 27).
24
     Any opposition to Defendants’ Motion to Transfer is currently due by July 9, 2019, and any
25
     reply is currently due by July 16, 2019. The hearing for the Motion to Transfer is currently set
26
     for July 31, 2019 at 2:00 pm.
27

28

     STIPULATED REQUEST TO COORDINATE BRIEFING SCHEDULE AND HEARING
            DATE FOR PENDING MOTIONS – CASE NO. 3:19-cv-01481-WHO
 1          4.      To accommodate a scheduling conflict with respect to the briefing schedule for

 2   Defendants’ pending motions and to consolidate the briefing schedule and hearing date for these

 3   motions, counsel for Plaintiffs and all Defendants have conferred and stipulate to the following

 4   schedule:

 5      •   All oppositions to Defendants’ pending motions due by July 12, 2019;
 6      •   All reply briefs in further support of Defendants’ pending motions due by July 24, 2019;
 7      •   Hearing date for Defendants’ pending motions: August 7, 2019 at 2:00 pm.
 8          5.      There have been no previous time modifications with respect to Defendants’

 9   pending motions and, other than re-setting the hearing date on two of those motions from July

10   31, 2019 to August 7, 2019, the time modifications requested pursuant to this Stipulation will

11   have no effect on the schedule for this case.

12          THEREFORE, IT IS NOW HEREBY STIPULATED AND AGREED, by and
13   between the undersigned, by and through their counsel that:

14          6.      All opposition papers in response to the Motion to Stay Pending Arbitration,

15   Motion to Compel Arbitration, and Motion to Transfer will be due by July 12, 2019.

16          7.      All reply papers in further support of the Motion to Stay Pending Arbitration,

17   Motion to Compel Arbitration, and Motion to Transfer will be due by July 24, 2019.

18          8.      The hearing date for the Motion to Stay Pending Arbitration, Motion to Compel

19   Arbitration, and Motion to Transfer will be set to August 7, 2019 at 2:00 pm.

20

21   Dated: July 3, 2019                               Respectfully submitted,

22   /s/    Anna C. Haac                               /s/    Stephen D. Hibbard
     Anna C. Haac (pro hac vice forthcoming)           Stephen D. Hibbard (Cal. Bar No. 177865)
23
     TYCO & ZAVAREEI LLP                               JONES DAY
24   1828 L St. N.W., Suite 1000                       555 California Street, 26th Floor
     Washington, DC 20036                              San Francisco, CA 94104
25   Phone: (202) 973-0900                             Phone: (415) 875-5809
     Fax: (202) 973-0950                               Fax: (415) 875-5700
26   ahaac@tzlegal.com                                 sdhibbard@jonesday.com
27
     Craig C. Marchiando, Esq., (SBN 283829)           Todd R. Geremia (pro hac vice forthcoming)
28   Leonard A. Bennett, Esq., (pro hac vice           JONES DAY

     STIPULATED REQUEST TO COORDINATE BRIEFING SCHEDULE AND HEARING
            DATE FOR PENDING MOTIONS – CASE NO. 3:19-cv-01481-WHO
 1   forthcoming)                           250 Vesey Street
     CONSUMER LITIGATION                    New York, NY 10281
 2   ASSOCIATES, P.C.                       Phone: (212) 326-3429
     763 J. Clyde Morris Blvd., Ste. 1-A    Fax: (212) 755-7306
 3
     Newport News, VA 23601                 trgeremia@jonesday.com
 4   Phone: (757) 930-3660
     Fax: (757) 930-3662                    Attorney for Defendants
 5   lenbennett@clalegal.com                SEQUOIA CAPITAL OPERATIONS, LLC;
     craig@clalegal.com                     SEQUOIA CAPITAL FRANCHISE
 6                                          PARTNERS, LLC; SEQUOIA CAPITAL IX,
     Kristi C. Kelly, Esq., (pro hac vice   LP; SEQUOIA CAPITAL GROWTH FUND
 7
     forthcoming)                           III, LP; SEQUOIA ENTREPRENEURS
 8   Andrew J. Guzzo, Esq., (pro hac vice   ANNEX FUND, LP; SEQUOIA CAPITAL
     forthcoming)                           GROWTH III PRINCIPALS FUNDS, LLC;
 9   KELLY GUZZO, PLC                       SEQUOIA CAPITAL FRANCHISE FUND,
     3925 Chain Bridge Road, Suite 202      LP; AND SEQUOIA CAPITAL GROWTH
10   Fairfax, VA 22030                      PARTNERS III, L.P.
11   Phone: (703) 424-7572
     Fax: (703) 591-0167 Facsimile
12   kkelly@kellyguzzo.com                  /s/    Anna S. McLean
     aguzzo@kellyguzzo.com                  Anna S. McLean (Cal. Bar No. 142233)
13                                          SHEPPARD MULLIN RICHTER &
     Attorneys for Plaintiffs               HAMPTON LLP
14                                          Four Embarcadero Center, 17th Floor
15                                          San Francisco, CA 94111-4109
                                            Phone: (415) 434-9100
16                                          Fax: (415) 434-3947
                                            amclean@sheppardmullin.com
17
                                            Richard L. Scheff (pro hac vice forthcoming)
18                                          Jonathan Boughrum (pro hac vice
19                                          forthcoming)
                                            David F. Herman (pro hac vice forthcoming)
20                                          ARMSTRONG TEASDALE LLP
                                            1500 Market Street, 12th Floor, East Tower
21                                          Philadelphia, PA 19102
                                            Phone: (215) 246-3478
22
                                            Fax: (215) 569-8228
23                                          rlscheff@armstrongteasdale.com
                                            jboughrum@armstrongteasdale.com
24                                          dherman@armstrongteasdale.com

25                                          Attorney for Defendants
                                            MIKE STINSON, LINDA STINSON, THE
26
                                            STINSON 2009 GRANTOR RETAINED
27                                          ANNUITY TRUST, 7HBF NO. 2, LTD.,
                                            STARTUP CAPITAL VENTURES, L.P., AND
28                                          STEPHEN J. SHAPER

     STIPULATED REQUEST TO COORDINATE BRIEFING SCHEDULE AND HEARING
            DATE FOR PENDING MOTIONS – CASE NO. 3:19-cv-01481-WHO
 1

 2

 3
            I, Stephen D. Hibbard, hereby attest pursuant to N.D. Cal. Local Rule 5-1(i)(3), that all
 4
     signatories to this document have concurred in this filing.
 5
                                                          / s / Stephen D. Hibbard
 6
                                                          Stephen D. Hibbard
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATED REQUEST TO COORDINATE BRIEFING SCHEDULE AND HEARING
            DATE FOR PENDING MOTIONS – CASE NO. 3:19-cv-01481-WHO
 1                                               ORDER
 2          Pursuant to Local Civil Rule 6-2(a), and GOOD CAUSE APPEARING THEREFOR,
 3   the stipulated schedule set forth above is hereby adopted.

 4          PURSUANT TO STIPULATION, IT IS SO ORDERED.
 5

 6   DATED: July 9, 2019

 7
                                                   _________________________________________
 8
                                                               Hon. William H. Orrick
 9                                                        United States District Court Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATED REQUEST TO COORDINATE BRIEFING SCHEDULE AND HEARING
            DATE FOR PENDING MOTIONS – CASE NO. 3:19-cv-01481-WHO
